Title: From George Washington to Robert Morris, 10 July 1781
From: Washington, George
To: Morris, Robert


                  Dear Sir
                     
                     Head Quarters near Dobbs’s Ferry 10th July 1781
                  
                  In consequence of a request from me to Mr Lowrey, that he would continue to purchase and forward Flour to the utmost extent of his Commission, he informs me that he has compleated the purchase of 2000 Barrels and that he has began upon that of 1000 more; but of this he desires me to give you notice; meaning I suppose that you may put a stop to it, if it should not meet your approbation.  I have the honor to be with great Respect and Esteem Dear Sir yr &c.
                  
               